Title: Abigail Adams to Mary Smith Cranch, 20–21 March 1792
From: Adams, Abigail
To: Cranch, Mary Smith


my dear sister
Philadelphia March 20 1792
I have obliged Louissa, much against her judgment, to give me a pen Ink and paper, that I might mak an effort however feeble to write a few lines to my dear sister Tis now the sixth week since I have been out of the door of this Chamber, or moved in a larger circle than from my Bed to the chair I was taken six weeks ago very ill with an Inflamitory Rhumatism and tho it did not totally deprive me of the use of my Limbs, it swelld and inflamed them to a high degree, and the distress I sufferd in my Head was almost intolerable. 3 Times was I let Blood, the state of which was like a person in a high Plurisy. I am now lame in my wrists from the 8th pr of Blisters which I have had. a week after the Rhumatism attackd me the intermitting fever set in, and under that I am still Laboring. it was necessary to quell the inflamitory disease first, & Bark could not be administerd for that. I am now reduced low enough to drive away the Rhumatism, but the old Enemy yet keeps possession. the dr promisses me the Bark in a few days, but my dear sister you would scarcly know me reduced as I am. I have scarcly any flesh left in comparison of what I was, but blessed be God my Life is spaired and I am really mending, tho it must be slowly whilst this fever which daily visits me remains. in the midst of my Illness my dear mrs smith was obliged to leave me distress enough poor Girl, she then expected to have saild in 8 days but they have since determind to go in a merchant ship which is to sail this week. but tho absent from you my dear sister & deprived of the Tender care of my only daughter, I have not been without my comforts. Louissa has been a watchfull and attentive Nurse. Mrs Brisler has happily recoverd her Health and has been a comfort to me, but I have found in my old Friend mrs dalton a Friend indeed, and in my good mrs otis & kind cousin Betsy all that I could wish or desire. one or other of them have been constantly with me, watching by Night & tending me by day as you my dear sister would have done. I have experiencd from all my acquaintance the kindest solisitude for me, & tho so long a sickness have always had more watchers to offer than I have had occasion to accept. I have had a most tedious cough through my disorder which has not yet left me. my weak state call upon me to quit the pen & lay me down. if well enough tomorrow I will take it up again
Wednesday 21.
I am much to day as yesterday, had a tolerable Night, find rather more agitation upon my Nerves. received a Letter from mrs smith who was to have saild this day, but is prevented by the cols being taken sick with his old Billious complaint so as to be obliged to be Bled and Blisterd; I am not a little anxious for him. how soon may our fairest prospects be leveld with the dust and shew us that Man in his best estate is but vanity and dust?
I am almost too weak to think of any arrangments for a journey, but as soon as I am able to travel I shall Set out for Braintree. if congress are not up, mr Adams will ask leave of absence. as I have not yet been out of my chamber, the middle of April is as soon as I can expect if I mend ever so fast, but that will soon be here. there is a little painting I wish I could get done to the House before I come, I mean the stairs and the Entry below & the china closset & the kitchen floor. I wish you would consult the dr & have it done if you can. mrs Black has her small Room painted as I should like the Entry and closset. I hope my wood is ready which I engaged to have got in the winter. if I had been well I should have written to the dr respecting Several things, but I am little capable of Buisness & mr Adamss whole time is taken up with the publick Buisness. I wish you to ask the dr if he does not think I had better have a Barrel of Brown sugar bought provided it can be had good. Sugars will rise. oats I suppose it will be time enough to think of, yet if they are reasonable I wish the dr to secure us a hundred Bushel. I thank you my dear sister for all the kind care you have taken for me. I still continue to be troublesome to you. my Love to my Neices & all other Friends. I find myself too feeble to continue writing. Cealia is well much concernd for her Child. adieu God Grant us a happy meeting prays your ever / affectionate sister
A Adams
